IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1544
                              Filed December 6, 2017


MICHAEL JEFFERSON,
     Plaintiff,

vs.

IOWA DISTRICT COURT
FOR SCOTT COUNTY,
     Defendant.
________________________________________________________________


      Certiorari to the Iowa District Court for Scott County, Marlita A. Greve,

Judge.



      Plaintiff filed a petition for writ of certiorari, claiming he received an illegal

sentence. WRIT DENIED.



      Les M. Blair III of Blair & Fitzsimmons, P.C., Dubuque, for plaintiff.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for defendant.



      Considered by Vogel, P.J., Potterfield, J., and Goodhue, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                          2


GOODHUE, Senior Judge.

       Michael Jefferson appealed from the denial of his motion to correct an illegal

sentence. By order of the supreme court filed September 1, 2015, all files in this

matter are to be considered as a petition for a writ of certiorari. The request for the

writ is denied.

       I. FACTUAL BACKGROUND.

       Michael Jefferson pled guilty to a charge of sexual abuse in the third degree.

The charge was based on a sexual assault of a fourteen-year-old female when he

was twenty-one years old.        There was some procedural confusion prior to

sentencing that is not relevant to this proceeding, but eventually, on November 13,

2008, Jefferson was sentenced to ten years in prison and the special lifetime

probation as required by Iowa Code section 903B.1 (2007) was imposed.

       Jefferson filed an appeal claiming his plea was not voluntarily entered and

his conviction was affirmed on appeal. See State v. Jefferson, No. 07-1730, 2008

WL 4531454, at *2-3 (Iowa Ct. App. Oct. 1, 2008). He later filed a postconviction-

relief application, but again, his requested relief was denied. See Jefferson v.

State, No. 11-1039, 2012 WL 1860782, at *2 (Iowa Ct. App. May 23, 2012).

Jefferson was discharged from prison in late 2011 and began his special lifetime

probation. Jefferson violated his parole twice and, on the second violation, was

sentenced to prison for a period of five years.

       Jefferson filed two motions requesting correction of an illegal sentence and

an amendment to his second motion. In them, he claimed the lifetime probation

was the result of an illegal bill of detainer, in violation of the equal protection,

separation of powers, and ex post facto prohibitions; was void for vagueness; was
                                           3


in violation of the First, Fifth, Ninth, and Fourteenth Amendments of the United

States Constitution; and was in violation of the Constitution of the State of Iowa.

On appeal, his claim was reduced to a challenge to the lifetime probation as being

in violation of the prohibition against cruel and unusual punishment contained in

both the Iowa and United States Constitutions.

       Jefferson filed a request for appointment of counsel at the trial court level,

but his request was denied.           His claim that the lifetime sentence was

constitutionally prohibited was summarily dismissed. The only reason given for

the dismissal was that the sentence was statutorily required. Jefferson filed a

petition for writ of certiorari, claiming the lifetime probation is unconstitutional and

the court further erred in failing to explain the denial of his request in more specific

terms. He also asserts that the trial court erred in failing to appoint counsel for him

at the trial court level.

       II. Error Preservation

       The State does not contest error preservation either as to the right to

counsel or the illegality of sentence. Also, the State concedes the matter is ripe

for review. The State correctly contends error has not been preserved to the extent

Jefferson claims the district court ruling was too general and lacked specificity as

to the reasons for the denial. Jefferson did not file a request for an expanded ruling

as permitted by Iowa Rule of Civil Procedure 1.904(2). An issue must be raised

before and ruled on by the trial court before error is preserved. Meier v. Senecaut,

641 N.W.2d 532, 537 (Iowa 2002).

       III. RIGHT TO COUNSEL.

       A. Scope of Review.
                                         4


       Generally, an appeal from a postconviction relief proceeding is for

corrections for errors at law, but when a constitutional issue is involved the review

is de novo. Everett v. State, 789 N.W.2d 151, 155 (Iowa 2010). Even though the

right to counsel in a postconviction relief proceeding is statutory rather than

constitutional, we still review the matter de novo. Dunbar v. State, 515 N.W.2d 12,

14-15 (Iowa 1984). Where there is no factual dispute it has been held the review

is for errors at law. State v Allen 690 N.W.2d 684, 687 (Iowa 2005). There is no

factual dispute in this matter.

       B. Discussion.

       Constitutional right to counsel. An attack on a sentence long after the

sentence was entered is not a critical stage of the proceeding where the party is

entitled to counsel. See State v. Majeres, 722 N.W.2d 179, 182 (Iowa 2006). This

procedure constitutes a collateral attack on the conviction that has been finalized

long ago. In such a case, there is no constitutional requirement that counsel be

provided. See Fuhrmann v. State, 433 N.W.2d 720, 722 (Iowa 1988).

       Statutory right to counsel. Jefferson’s claim concerning the statutory right

to counsel fails in general terms for the same reason his claim concerning the

constitutional right failed. Specifically, Iowa Code section 815.10(1)(a) provides:

              The court, for cause and upon its own motion or upon
       application by an indigent person or a public defender, shall appoint
       the state public defender’s designee pursuant to section 13B.4 to
       represent an indigent person at any stage of the criminal,
       postconviction, . . . proceedings or on appeal of any criminal,
       postconviction . . . action in which the indigent person is entitled to
       legal assistance at public expense.

       The statute expressly includes criminal proceedings and postconviction

proceedings, but it does not include certiorari proceedings testing the validity of a
                                             5


sentence as an independent procedure filed long after the sentence had been

entered.      The right to counsel is only as to the criminal proceeding that is

contemplated with the filing of the sentence. State v. Dudley, 766 N.W.2d 606,

618 (Iowa 2009); State v. Loye, 670 N.W.2d 141, 147 (Iowa 2003).

          IV. Cruel and Unusual Punishment

          A. Scope of Review

          Jefferson’s claim is constitutional in nature, therefore our review is de novo.

See State v. Bruegger, 773 N.W.2d 862, 869 (Iowa 2009).

          B. Discussion

          The first step in such an analysis is determined if an inference of gross

disproportionality exists. State v. Oliver, 812 N.W.2d 636, 647 (Iowa 2012). If a

claimant cannot show an inference of gross disproportionality, no further analysis

is required. Id. at 650. It is a rare case in which the threshold comparison of the

crime committed and the sentence imposed leads to an inference of gross

disproportionality. Ewing v. California, 538 U.S. 11, 30 (2003). A sentence within

the parameters authorized by a statute is not likely to be grossly disproportionate.

Bruegger, 773 N.W.2d at 873.

          In determining whether there is an inference of gross disproportionality, the

gravity of the sentence is to be balanced against the severity of the crime. Oliver,

812 N.W.2d at 647. There is no contention here that the sentence imposed

exceeds the punishment provided by statute. The minutes of testimony attached

to the trial information do not include even a suggestion of a crime and lesser

culpability than what would ordinarily attach to the charges to which Jefferson pled

guilty.
                                        6


       It has been held that various factors can converge to generate a risk of

gross disproportionality and thus constitute the required inference. Bruegger, 773

N.W.2d at 874. The unique factors that have been identified are (1) a broadly

defined crime, (2) permissible use of juvenile adjudications as prior convictions,

and (3) dramatic sentence enhancement for repeat offenders.        Id. at 884-85.

Arguably, third-degree sexual assault is a broadly defined crime.      Otherwise,

Jefferson has not indicated anything unique about his case.

       The devastating effects of sexual crimes provides a rational basis for

making a classification from other violent crimes. State v. Wade 757 N.W.2d 618,

626 (Iowa 2008). The legislature may also treat sexual abuse cases similarly

regardless of whether they were committed with force. Id. We cannot say that

there is an inference of disproportionality between the severity of the crime

committed and the statutory sentence and sentence imposed. The request for writ

of certiorari is denied.

       WRIT DENIED.